Voto disidente del
Juez Asociado Señor Ramírez Bages
San Juan, Puerto Rico, a 20 de marzo de 1969
Disiento del dictamen en este caso que revoca la convic-ción de la apelante de un segundo cargo de poseer una lista de números de tres cifras utilizada en el juego ilegal de boii-pool, estando dicho material conectado con la práctica de dicho juego ilegal.
*88Los fundamentos en que se apoya dicha revocación son, en síntesis, que surge duda razonable que impide la condena de la apelante debido a que (1) la forma de llevar a cabo la transacción fue similar a la del otro cargo del cual fue absuelta la apelante y (2) se le imputó poseer listas de números de 3 cifras y lo que testificó el agente fue “que lo que ocurrió fue que la acusada le vendió cuatro pedacitos de bolipool . . .
(1) La prueba demuestra que la duda que justificó la absolución en el primer caso se basó en que la apelante le entregó cuatro pedacitos del número 772 mientras que los pedacitos identificados por el agente como los correspondientes a esta operación consistieron de una tirilla impresa en papel rosa de cuatro pedacitos del número 729 no del número 772.
Sin embargo, con respecto al segundo cargo, el agente testificó que le compró a la apelante cuatro pedacitos del número 729 y esto se comprobó al identificar el agente y admitirse en evidencia una tirilla de papel blanco impreso con cuatro pedacitos del número 729 debidamente identifi-cados por el agente como los que él recibió de la apelante y por los que le pagó $1.00. Por lo tanto no tenía el juez sen-tenciador fundamento alguno que le hiciese dudar, como en cuanto el primer cargo, de que la apelante cometió el delito imputado en el segundo cargo.
(2) Al igual que en Pueblo v. Adorno Medina, 92 D.P.R. 554 (1965), la prueba en este caso no revela una incongruen-cia entre la acusación (poseer una lista de números de tres cifras utilizados en el juego ilegal de bolipool) y la prueba (cuatro pedacitos de bolipool) pues el material descrito en la acusación y el que aparece de la prueba constituyen el mismo material de bolita o bolipool.
Por lo tanto, creo que el Tribunal ha debido confirmar la sentencia dictada en este caso por el Tribunal Superior, Sala de San Juan, en 15 de mayo de 1967.